


110 HR 333 IH: Disabled Veterans Tax Termination

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 333
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Mr. Marshall
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to permit retired
		  members of the Armed Forces who have a service-connected disability rated less
		  than 50 percent to receive concurrent payment of both retired pay and veterans’
		  disability compensation, to eliminate the phase-in period for concurrent
		  receipt, to extend eligibility for concurrent receipt and combat-related
		  special compensation to chapter 61 disability retirees with less than 20 years
		  of service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Tax Termination
			 Act.
		2.Concurrent
			 receipt of both retired pay and veterans’ disability compensation for military
			 retirees with compensable service-connected disabilities
			(a)Inclusion of
			 Retirees With Service-Connected Disabilities Rated Less Than 50
			 PercentSubsection (a) of section 1414 of title 10, United States
			 Code, is amended—
				(1)by
			 striking Compensation in the subsection heading and
			 all that follows through Subject and inserting
			 Compensation.—Subject;
				(2)by
			 striking qualifying service-connected disability and inserting
			 service-connected disability; and
				(3)by striking
			 paragraph (2).
				(b)Repeal of
			 Phase-In of Concurrent Receipt of Retired Pay and Veterans’ Disability
			 CompensationSuch section is further amended—
				(1)in subsection (a),
			 as amended by subsection (a) of this section, by striking the final
			 sentence;
				(2)by striking
			 subsection (c) and redesignating subsections (d) and (e) as subsections (c) and
			 (d), respectively; and
				(3)in subsection (d),
			 as so redesignated, by striking paragraphs (3) and (4).
				(c)Inclusion of
			 disability retirees with less than 20 years of serviceSubsection (b) of such section is
			 amended—
				(1)in paragraph (1),
			 by striking member retired and inserting qualified
			 retiree who is retired; and
				(2)by striking
			 paragraph (2) and inserting the following new paragraph:
					
						(2)Disability
				retirees with less than 20 years of serviceThe retired pay of a qualified retiree who
				is retired under chapter 61 of this title with fewer than 20 years of
				creditable service is subject to reduction under sections 5304 and 5305 of
				title 38, but only by the amount (if any) by which the amount of the member’s
				retired pay under such chapter exceeds the amount equal to 2½ percent of the
				member’s years of creditable service multiplied by the member’s retired pay
				base under section 1406(b)(1) or 1407 of this title, whichever is applicable to
				the
				member.
						.
				(d)Clerical
			 Amendments
				(1)Section
			 headingThe heading for such section is amended to read as
			 follows:
					
						1414.Members
				eligible for retired pay who are also eligible for veterans’ disability
				compensation: concurrent payment of retired pay and disability
				compensation
						.
				(2)Table of
			 sectionsThe item relating to such section in the table of
			 sections at the beginning of chapter 71 of such title is amended to read as
			 follows:
					
						
							1414. Members eligible for retired pay who
				are also eligible for veterans’ disability compensation: concurrent payment of
				retired pay and disability
				compensation.
						
						.
				(e)Conforming
			 amendmentSection 1413a(f) of
			 such title is amended by striking Subsection (d) and inserting
			 Subsection (c).
			(f)Effective
			 DateThe amendments made by this section shall take effect on the
			 first day of the first month beginning after the date of the enactment of this
			 Act and shall apply to payments for months beginning on or after that
			 date.
			3.Availability of
			 combat-related special compensation eligibility for chapter 61 military
			 retirees with less than 20 years of service
			(a)EligibilitySubsection (c) of section 1413a of title
			 10, United States Code, is amended by striking entitled to retired pay
			 who_ and all that follows through the end of paragraph (1) and
			 inserting
				
					who_(1)is entitled to
				retired pay (other than by reason of section 12731b of this title);
				and
					.
			(b)ComputationParagraph (3) of subsection (b) of such
			 section is amended—
				(1)by striking
			 In the case of and inserting the following:
					
						(A)In
				generalIn the case of
						;
				and
				(2)by adding at the
			 end the following new subparagraph:
					
						(B)Retirees with
				fewer than 20 years of serviceIn the case of an eligible
				combat-related disabled uniformed services retiree who is retired under chapter
				61 of this title with fewer than 20 years of creditable service, the amount of
				the payment under paragraph (1) for any month shall be reduced by the amount
				(if any) by which the amount of the member’s retired pay under chapter 61 of
				this title exceeds the amount equal to 2½ percent of the member’s years of
				creditable service multiplied by the member’s retired pay base under section
				1406(b)(1) or 1407 of this title, whichever is applicable to the
				member.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the first day of the first month beginning
			 after the date of the enactment of this Act and shall apply to payments for
			 months beginning on or after that date.
			
